                   Case 1:19-cv-08324-DLC Document 45-2 Filed 12/23/20 Page 1 of 2

                                              UNITED STATES MEDICAL LICENSING EXAMINATION ®

                                                STEP 2 CLINICAL KNOWLEDGE (CK) SCORE REPORT

                                                         This score report is provided for the use of the examinee.
                                    Third party users of USMLE information are advised to rely solely on official USMLE transcripts.




AL-Shweiki, Sameer Awni
USMLE ID: 0-832-456-8                                                                               Test Date: July 15, 2013



The USMLE is a single examination program consisting of three Steps designed to assess an examinee's
understanding of and ability to apply concepts and principles that are important in health and disease and that
constitute the basis of safe and effective patient care. Step 2 is designed to assess whether an examinee can apply
medical knowledge, skills, and understanding of clinical science essential for the provision of patient care under
supervision, including emphasis on health promotion and disease prevention. The inclusion of Step 2 in the USMLE
sequence is intended to ensure that due attention is devoted to principles of clinical sciences and basic
patient-centered skills that provide the foundation for the safe and competent practice of medicine. There are two
components to Step 2: a Clinical Knowledge (CK) examination and a Clinical Skills (CS) examination. This report
represents results for the Step 2 CK examination only. Results of the examination are reported to medical licensing
authorities in the United States and its territories for use in granting an initial license to practice medicine. This score§
represents your result for the administration of Step 2 CK on the test date shown above.


                              This result is based on the minimum passing score recommended by USMLE for Step 2 CK.
    PASS                      Individual licensing authorities may accept the USMLE-recommended pass/fail result or may
                              establish a different passing score for their own jurisdictions.



                              This score is determined by your overall performance on Step 2 CK. For recent
                              administrations, the mean and standard deviation for first-time examinees from U.S. and
    266                       Canadian medical schools are approximately 237 and 21, respectively, with most scores
                              falling between 140 and 260. A score of 203 is set by USMLE to pass Step 2 CK. The
                              standard error of measurement (SEM)  for this scale is seven points.




§
 Effective April 1, 2013, test results are reported on a three-digit scale only. Test results reported as passing represent an exam score of 75 or
higher on a two-digit scoring scale.

 Your score is influenced both by your general understanding of clinical science and the specific set of items selected for this Step 2 CK
examination. The Standard Error of Measurement (SEM) provides an index of the variation in scores that would be expected to occur if an
examinee were tested repeatedly using different sets of items covering similar content.
                   Case 1:19-cv-08324-DLC Document 45-2 Filed 12/23/20 Page 2 of 2

                             INFORMATION PROVIDED FOR EXAMINEE USE ONLY
                         The Performance Profile below is provided solely for the benefit of the examinee.
  These profiles are developed as self-assessment tools for examinees only and will not be reported or verified to any third party.

                                     USMLE STEP 2 CK PERFORMANCE PROFILE
                                                                   Lower                   Borderline                                    Higher
                                                                   Performance             Performance                              Performance

 PHYSICIAN TASK PROFILE
 Preventive Medicine & Health Maintenance                                              xxxxxxxxxxxxxxxxx
 Understanding Mechanisms of Disease                                                                                    xxxxxxxxxxxxx
 Diagnosis                                                                                                                xxxxxxxxxxx
 Principles of Management                                                                                xxxxxxxxxxxxx
 NORMAL CONDITIONS & DISEASE CATEGORY PROFILE
 Normal Growth & Development; Principles of Care                            xxxxxxxxxxxxxxxxx
 Immunologic Disorders                                                                              xxxxxxxxxxxxxxxxxxx
 Diseases of Blood & Blood Forming Organs                                                            xxxxxxxxxxxxxxxxx
 Mental Disorders                                                                               xxxxxxxxxxxxxxxxx
 Diseases of the Nervous System & Special Senses                                                 xxxxxxxxxxxxxxx
 Cardiovascular Disorders                                                                                 xxxxxxxxxxxxxxx
 Diseases of the Respiratory System                                                                       xxxxxxxxxxxxxxx*
 Nutritional & Digestive Disorders                                                                       xxxxxxxxxxxxxxxxx
 Gynecologic Disorders                                                                              xxxxxxxxxxxxxxxxx
 Renal, Urinary & Male Reproductive Systems                                                             xxxxxxxxxxxxxxxxx
 Disorders of Pregnancy, Childbirth & Puerperium                                                  xxxxxxxxxxxxxxxxxxx
 Musculoskeletal, Skin & Connective Tissue Diseases                                                   xxxxxxxxxxxxxxxxx
 Endocrine & Metabolic Disorders                                                                          xxxxxxxxxxxxxxxxx
 DISCIPLINE PROFILE
 Medicine                                                                                                      xxxxxxxxx
 Obstetrics & Gynecology                                                                              xxxxxxxxxxxxxxx
 Pediatrics                                                                                            xxxxxxxxxxxxx
 Psychiatry                                                                                   xxxxxxxxxxxxxxxxx
 Surgery                                                                                                            xxxxxxxxxxxxx


The above Performance Profile is provided to aid in self-assessment. The shaded area defines a borderline level of performance for each content
area; borderline performance is comparable to a HIGH FAIL/LOW PASS on the total test.

Performance bands indicate areas of relative strength and weakness. Some bands are wider than others. The width of a performance band reflects
the precision of measurement: narrower bands indicate greater precision. The band width for a given content area is the same for all examinees.
An asterisk indicates that your performance band extends beyond the displayed portion of the scale. Small differences in the location of bands
should not be over interpreted. If two bands overlap, performance in the associated areas should be interpreted as similar. Because Step 2 CK is
designed to be integrative, many items contribute to more than one content area. As a consequence, caution should be used when interpreting
differences in performance across content areas.

This profile should not be compared to those from other Step 2 CK administrations.

Additional information concerning the topics covered in each content area can be found in the USMLE Step 2 CK Content Description and Sample
Test Materials.
